                                                                                                   United States District Court
AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing                                             Southern District of Texas

                                                                                                        ENTERED
                                   UNITED STATES DISTRICT COURT                                         June 23, 2021
                                                    FOR THE                                          Nathan Ochsner, Clerk
                                            SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                                           §
                                                                   §
versus                                                             §            Criminal No. 4:20−cr−00640
                                                                   §
Janet Lima Alegria                                                 §



                       ORDER SCHEDULING Arraignment and Detention Hearing


          The Arraignment and Detention Hearing in this case is scheduled as follows:

Place:                                                     Location: by video
                                                           Date and Time:
                                                           June 25, 2021 at 02:00 PM

       IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody
of the United States Marshal or any other authorized officer. The custodian must bring the
defendant to the hearing at the time, date, and place set forth above.


Date: June 23, 2021
